Citation Nr: 0102944	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected post-medial meniscectomy of 
the left knee.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1977 to 
November 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent evaluation for post-medial 
meniscectomy of the left knee and denied service connection 
for low back degeneration.  

The veteran filed a notice of disagreement (NOD) as to the 
denial of service connection for a back disability that the 
RO received in April 1999.  In May 1999, the RO furnished the 
veteran with a statement of the case (SOC) as to that matter.  
In the veteran's VA Form 9, received by the RO in December 
1999, the veteran then indicated that the issues on appeal 
included both the knee and back disabilities.  In May 2000, 
the RO issued an SOC as to the knee disability.  In that SOC, 
the RO noted that the December 1999 VA Form 9 was accepted as 
the NOD as to the knee issue.  In a cover letter dated in May 
2000, the RO informed the veteran that a VA Form 9 - 
substantive appeal - as to the issue listed on the SOC (knee 
disability) was needed, if he wanted to continue his appeal 
on that issue.  This document was not received.  
Additionally, at his November 2000 hearing, the veteran 
identified the issue on appeal as that stated on the title 
page of this decision.  Hearing transcript (T.), 2.  
Accordingly, the only issue for Board review at this time is 
entitlement to service connection for a back disability.  
38 C.F.R. § 20.200 (2000).     


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of a 
low back disability.  

2.  Three private examiners separately opined that the 
veteran has a current low back disability secondary to 
altered gait due to the service-connected post-medial 
meniscectomy of the left knee.  



CONCLUSION OF LAW

A low back disability is proximately due to service-connected 
post-medial meniscectomy of the left knee.  38 C.F.R. 
§ 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed lay statements 
with the RO, and provided sworn testimony at a video hearing 
before the Board.  At his November 2000 hearing, the veteran 
was afforded a time period of 50 days in which to submit 
additional medical opinion.  In January 2001, the VA received 
the additional opinion and associated it with the claims 
file.  The veteran informed the RO to send such medical 
opinion directly to the Board, without RO initial review.  
38 C.F.R. § 20.1304(c) (2000).  In sum, the record is 
complete for Board review, and the VA has fulfilled its duty 
to assist the veteran.  

The veteran's spine and other musculoskeletal system were 
normal at the October 1977 enlistment examination, and he 
denied a history of recurrent back pain prior to service.  In 
four years of service, the veteran went to the clinic one 
time for a low back examination after lifting heavy boxes.  
The July 1981 diagnosis was low back muscle strain.  At the 
veteran's October 1981 separation examination, a military 
examiner stated that the veteran's spine and other 
musculoskeletal system were again normal.  

In a September 1986 rating decision, service connection was 
granted for status post medial meniscectomy of the left knee, 
evaluated as 10 percent disabling from March 1986.  In 1989, 
the veteran underwent surgery, at which time the articular 
cartilage and remnant of the medical meniscus were removed.  
After a temporary total rating of 100 percent based on 
convalescence, the veteran's 10 percent rating was restored.  
The veteran again underwent surgery of the left knee in April 
1995, and a temporary total rating was assigned until June 
1995, at which time a 20 percent rating was granted.  

The post service medical evidence includes diagnoses of 
several current low back disabilities.  Diagnoses from June 
1996 to December 1998 include lumbar sprain, spina bifida 
occulta at S1, lumbar spondylosis, degenerative disc disease 
at L4-5 and L5-S1, moderate degenerative facet arthropathy at 
L4-5 and L5-S1, posterior disc bulges at L4-5 and L5-S1, and 
lumbosacral strain and sprain. 

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000).  In this case, the medical evidence 
includes diagnoses of several current low back disabilities, 
listed above, and at least three nexus opinions relating a 
current low back disability to the service-connected left 
knee disability.  

Against service connection, a VA examiner and a private 
examiner opined that the veteran had a current low back 
disability attributable to the May 1996 vehicle accident 
rather than to the veteran's left knee disability.  In 
October 1997, a private examiner opined that there was a high 
degree of medical probability that bulging discs and 
radicular problems were the direct result of traumatic injury 
in the May 1996 vehicle accident, and in October 1998, a VA 
examiner opined that the veteran had lumbar sprain secondary 
to the May 1996 vehicle accident.  

In support of service connection, however, three other 
private examiners separately opined that the veteran's low 
back symptoms were attributable to his service-connected left 
knee disability.  In July 1997, a private examiner 
specifically stated that the May 1996 vehicle accident had 
not caused the veteran's underlying lumbar degenerative disc 
disease or disc bulges; nor were there any specific objective 
abnormalities that could be attributed to the vehicle 
accident.  In November 1998, another private examiner opined 
that the service-connected left knee injury had caused 
alteration of the veteran's gait, which in turn had led to 
the degenerative changes in his lower back.  In December 
2000, yet another private examiner noted that the veteran 
initially had symptomatic back pain from internal disc 
disruption in a May 1996 automobile accident.  The December 
2000 examiner opined that the pain should have been fairly 
benign and run its course because the veteran was in a very 
large truck and should have suffered only a low impact 
injury.  The December 2000 examiner opined that the veteran 
continued to have low back symptoms because his gait pattern 
had changed due to his left knee problems.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
entitlement to service connection for a low back disability 
as secondary to the service-connected left knee disability.  
The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Specifically in this case, the evidence is in 
approximate balance as to whether the degenerative disease, 
including spondylosis, is related to service-connected 
disability.  (According to Dorland's Illustrated Medical 
Dictionary, 26th ed., 1656 (1995), spondylosis is a term 
often applied nonspecifically to any lesion of the spine of a 
degenerative nature).  In addition to the medical statements 
that clearly support the veteran's claim, even the October 
1997 medical statement indicates that the degenerative 
process had begun prior to the 1996 accident.  This evidence, 
combined with the other medical opinions that link the 
degenerative disease to the service-connected disability puts 
the evidence in equipoise as to this low back disability.  As 
to the lumbar sprain, the 1998 VA examiner linked that solely 
to a post service injury, not to service-connected 
disability, nor is there other evidence to associate this 
back disorder to service-connected disability.  Spina bifida 
occulta was shown on x-ray in October 1998.  Spina bifida 
occulta is an "embryologic failure of fusion of one or more 
vertebral arches," and spina bifida occulta is "where there 
is a spinal defect, but no protrusion of the cord or its 
membrane, although there is often some abnormality in their 
development." Stedman's Medical Dictionary at 1649 (26th ed. 
1995); see also Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) 
(defining spina bifida as "a congenital cleft of the 
vertebral column with hernial protrusion of the meninges;" 
meninges are more than one of the three membranes that 
envelop the brain and spinal cord) (citation omitted).  A 
congenital disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2000).  
Further, no medical evidence links such disorder to service-
connected disability in any way.  VAOPGCREC 82-90.  To the 
extent indicated, therefore, service connection is allowed.  

In sum, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Since the 
evidence is shown to be in relative equipoise, the claim for 
service connection is granted.  Id.  


ORDER

Entitlement to service connection for a low back disability 
is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

